Citation Nr: 1210541	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  09-29 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


INTRODUCTION

The Veteran had active duty service from June 1952 to June 1956. 

This matter is again before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded by the Board in July 2011.  As discussed later in this decision, the Board finds that the RO has complied with the Remand directives to the extent possible and that no useful purpose would be served by further delaying appellate review for any additional development. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The hearing acuity in the Veteran's right ear is no higher than Level II; the hearing acuity in the left ear is no higher than Level IV.


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for bilateral hearing loss disability have not been met.  .  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including 4.85, 4.86 (2011).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

The record shows that in a May 2008 VCAA letter, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran prior to the August 2008 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  Further, the May 2008 letter also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.

The Board also stresses that since the issue in this case (entitlement to assignment of a higher initial rating) is a downstream issue from that of service connection (for which a VCAA letter was duly sent in May 2008), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes private and VA medical records.  The Veteran was afforded VA examinations in July 2008 and December 2009.  Another VA examination was scheduled pursuant to the Board's remand, but the Veteran failed to attend.  Information in the claims file is to the effect that the Veteran's spouse reported that the Veteran's Alzheimer's disease has progressed to the advanced stage and that the Veteran would not be able to understand or answer any questions asked on examination.  Under these unfortunate circumstances, no useful purpose would be served by remanding the case for another examination.  The Board also notes that the RO furnished the Veteran with appropriate documentation for him to return consenting to the release of information from a private medical care provider (again pursuant to the Board's remand).  However, the Veteran did not return the form.  Accordingly, the Board must proceed with appellate review based on the evidence now of record.  See generally 38 C.F.R. § 3.159(c)(4).  

Legal Criteria

The present appeal involves the Veteran's claim that the severity of his service-connected PTSD and depressive disorder pathology warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as 'staged' ratings.  Id. at 126.

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  VA regulations require that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.

Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).  

Table VI
Numeric designation of hearing impairment based on puretone threshold average and speech discrimination.

% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on puretone threshold average

Puretone Threshold Average
0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

Table VII
Percentage evaluation for hearing impairment (Diagnostic Code 6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VIII
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I

VA regulations also provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

On VA audiological examination in July 2008, puretone thresholds in decibels at the 1000, 2000, 3000, and 4000 Hertz levels were as follows:

Right		15	15	40	50		Average:  30
Left 		15	15	50	55		Average:  34

Maryland CNC Speech Recognition scores were 88 in each ear.  

Looking to the rating criteria, the July 2008 results show Level II hearing acuity in each ear which results in a noncompensable rating under Table VII.  The special provisions of 38 C.F.R. § 4.86 are not applicable.  

On more recent VA audiological examination in December 2009, puretone thresholds in decibels at the 1000, 2000, 3000, and 4000 Hertz levels were as follows:

Right		35	50	60	75		Average:  55
Left 		35	40	65	75		Average:  54

Maryland CNC Speech Recognition scores were 84 in the right ear and 80 in the left ear.  

Looking to the rating criteria, the July 2008 results show Level II hearing acuity in the right ear and Level IV acuity in the left ear which results in a noncompensable rating under Table VII.  The special provisions of 38 C.F.R. § 4.86 are not applicable.

The record also includes private audiological examination reports.  A July 2003 report appears to show a threshold average of 14 in the right ear and 20 in the left ear with 90 percent speech discrimination in the right ear and 100 percent speech discrimination in the left ear.  These findings (assuming the test was conducted to VA regulatory guidelines) would warrant a finding of Level I hearing acuity in the left ear and Level II acuity in the right ear which would warrant a noncompensable rating under Table VII.  The report does not show that the special provisions of 38 C.F.R. § 4.86 were met.  A July 2006 report appears to show a threshold average of 25 in the right ear and 26 in the left ear with 100 percent speech discrimination in each ear.  These findings (assuming the test was conducted to VA regulatory guidelines) would warrant a finding of Level I hearing acuity in each ear which is noncompensable.  Again, the provisions of 38 C.F.R. § 4.86 were not met. 

The four audiological tests set forth above all show noncompensable bilateral hearing loss disability under the regulatory rating criteria.  

The record does include one other audiological examination report dated in late July 2009.  This report shows drastically different results.  Specifically, the report appears to show puretone thresholds in decibels at the 1000, 2000, 3000, and 4000 Hertz levels as follows:

Right		75	75	85	85		Average:  80
Left 		80	70	75	80		Average:  76

Speech discrimination scores were 75 in the right ear and 80 in the left ear.

If these scores are considered, then a rating of 20 percent would be warranted under Table IV; a 30 percent rating would be warranted under Table VIA.  However, the Board finds the July 2009 private test result to be dramatically inconsistent with all of the other audiological test results and therefore unreliable for rating purposes.  As set forth above, two VA examinations (July 2008 and December 2009) and two private examinations (July 2003 and July 2006) all produced results which warrant noncompensable ratings.  It is also significant that the July 2008 and December 2009 examinations (one a year before the July 2009 examination and the other 5 months after the July 2009 examination) were generally consistent with each other.  This suggests that the July 2009 results, for whatever reason, were inconsistent with the overall record.  As noted earlier, the Board remanded the case in an attempt to obtain clarification from the July 2009 examiner.  The Board understands and sympathizes with the Veteran's deteriorating mental status, but the Veteran did not cooperate by responding to the RO request to complete and submit the necessary consent form.  The Board must therefore base appellate review on the evidence currently of record.  The July 2009 examination results are far out of line with the other four examination reports of records and the Board finds it to be of questionable accuracy.  As such, the Board finds that the preponderance of the evidence is against entitlement to a compensable rating for bilateral hearing loss. 


ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


